Item 77C – The European Equity Fund, Inc. REPORT OF ANNUAL MEETING OF STOCKHOLDERS (unaudited) The Annual Meeting of Stockholders (the “Meeting”) of The European Equity Fund, Inc. was held on June 30, 2016.At the close of business on May 17, 2016, the record date for the determination of stockholders entitled to vote at the Meeting, there were issued and outstanding 8,514,200 shares of the Fund’s common stock, each share being entitled to one vote, constituting all of the Fund’s outstanding voting securities.At the Meeting, the holders of 7,089,885 shares of the Fund’s common stock were represented in person or by proxy, constituting a quorum.At the Meeting, the following matters were voted upon by the stockholders.The resulting votes are presented below: 1. To elect two (2) Class II Directors, each to serve for a term of three years and until his successor is elected and qualifies. Number of Votes For Withheld Ambassador Richard R. Burt Mr. Joachim Wagner 2. To ratify the appointment by the Audit Committee and the Board of Directors of PricewaterhouseCoopers LLP, an independent public accounting firm, as independent auditors for the fiscal year ending December 31, 2016. Number of Votes For Against Abstain 3. To adopt Articles of Amendment to the Fund’s charter to eliminate the classification of the Board of Directors. Number of Votes For Against Abstain The adoption of the Articles of Amendment to the Fund’s charter required the affirmative vote of shareholders entitled to vote more than 50% of the 8,514,200 shares of the Fund’s common stock interest entitled to be cast on the matter (e.g., more than 4,257,100 shares). As the proposal to adopt the Articles of Amendment to the Fund’s charter was not approved, the Board will continue to operate under its classified structure. As of June 30, 2016, the Fund’s Board of Directors is as follows: Christian H. Strenger Chairman and Director (interested) since 1986 Class III – term expires 2017 Dr. Wilhelm Bender Director (non-interested) since 2013 Class I – term expires 2018 Detlef Bierbaum Director (non-interested) since 1986 Class I – term expires 2018 Richard R. Burt Director (non-interested) since 2000 Class II – term expires 2019 Walter C. Dostmann Director (non-interested) Since 2015 Class I – term expires 2018 Richard Karl Goeltz Director (non-interested) since 2008 Class III – term expires 2017 Dr. Franz Wilhelm Hopp Director (non-interested) since 2008 Class III – term expires 2017 Dr. Friedbert Malt (1) Director (non-interested) since 2007 Class II – term expires 2016 Joachim Wagner Director (non-interested) since 2009 Class II – term expires 2019 Dr. Friedbert Malt retired from the Board of Directors as of July 25, 2016.
